Case 2:18-cv-10755-AB-JC Document 55 Filed 08/19/20 Page 1 of 15 Page ID #:1798




 1

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                                 CENTRAL DISTRICT OF CALIFORNIA
 9

10      JOSE L. LUNA, an individual, on
        behalf of himself and others similarly           Case No.: 2:18-cv-10755-AB-JC
11      situated,
12                                                       PROTECTIVE ORDER
                          Plaintiff,
13
                  v.
14
        NEW HAMPSHIRE BALL
15      BEARINGS, INC.; and DOES 1 to
        50, inclusive,
16
                          Defendants.
17

18

19        1.       A. PURPOSES AND LIMITATIONS
20             As the parties have represented that discovery in this action is likely to involve
21    production of confidential, proprietary, or private information for which special
22    protection from public disclosure and from use for any purpose other than prosecuting
23    this litigation may be warranted, this Court enters the following Protective Order.
24    This Order does not confer blanket protections on all disclosures or responses to
25    discovery. The protection it affords from public disclosure and use extends only to
26    the limited information or items that are entitled to confidential treatment under the
27    applicable legal principles. Further, as set forth in Section 12.3, below, this Protective
28                                                 -1-
      SMRH:4848-7176-3654.1
Case 2:18-cv-10755-AB-JC Document 55 Filed 08/19/20 Page 2 of 15 Page ID #:1799




 1    Order does not entitle the parties to file confidential information under seal. Rather,
 2    when the parties seek permission from the court to file material under seal, the parties
 3    must comply with Civil Local Rule 79-5 and with any pertinent orders of the assigned
 4    District Judge and Magistrate Judge.
 5             B. GOOD CAUSE STATEMENT
 6             In light of the nature of the claims and allegations in this case and the parties’
 7    representations that discovery in this case will involve the production of confidential
 8    records, and in order to expedite the flow of information, to facilitate the prompt
 9    resolution of disputes over confidentiality of discovery materials, to adequately
10    protect information the parties are entitled to keep confidential, to ensure that the
11    parties are permitted reasonable necessary uses of such material in connection with
12    this action, to address their handling of such material at the end of the litigation, and
13    to serve the ends of justice, a protective order for such information is justified in this
14    matter. The parties shall not designate any information/documents as confidential
15    without a good faith belief that such information/documents have been maintained in
16    a confidential, non-public manner, and that there is good cause or a compelling reason
17    why it should not be part of the public record of this case.
18    2.       DEFINITIONS
19             2.1      Action: The instant action: Jose L. Luna v. New Hampshire Ball
20    Bearings, Inc., United States District Court, Central District of California, Case
21    Number 2:18-cv-10755-AB-JC.
22              2.2     Challenging Party: a Party or Non-Party that challenges the designation
23    of information or items under this Order.
24             2.3      “CONFIDENTIAL” Information or Items: information (regardless of
25    how it is generated, stored or maintained) or tangible things that qualify for protection
26    under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
27    Cause Statement.
28                                                  -2-
      SMRH:4848-7176-3654.1
Case 2:18-cv-10755-AB-JC Document 55 Filed 08/19/20 Page 3 of 15 Page ID #:1800




 1             2.4      “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES ONLY”
 2    Information or Items: extremely sensitive “CONFIDENTIAL” Information or Items,
 3    the disclosure of which to another Party or Non-Party would create a substantial risk
 4    of serious harm that could not be avoided by less restrictive means.
 5             2.5      Counsel: Outside Counsel of Record and House Counsel (as well as their
 6    support staff).
 7             2.6      Designating Party: a Party or Non-Party that designates information or
 8    items that it produces in disclosures or in responses to discovery as
 9    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
10    ONLY.”
11             2.7      Disclosure or Discovery Material: all items or information, regardless of
12    the medium or manner in which it is generated, stored, or maintained (including,
13    among other things, testimony, transcripts, and tangible things), that are produced or
14    generated in disclosures or responses to discovery in this matter.
15             2.8      Expert: a person with specialized knowledge or experience in a matter
16    pertinent to the litigation who has been retained by a Party or its counsel to serve as
17    an expert witness or as a consultant in this Action.
18             2.9      House Counsel: attorneys who are employees of a party to this Action.
19    House Counsel does not include Outside Counsel of Record or any other outside
20    counsel.
21             2.10 Non-Party: any natural person, partnership, corporation, association, or
22    other legal entity not named as a Party to this action.
23             2.11 Outside Counsel of Record: attorneys who are not employees of a party
24    to this Action but are retained to represent or advise a party to this Action and have
25    appeared in this Action on behalf of that party or are affiliated with a law firm which
26    has appeared on behalf of that party, and includes support staff.
27    ///
28                                                  -3-
      SMRH:4848-7176-3654.1
Case 2:18-cv-10755-AB-JC Document 55 Filed 08/19/20 Page 4 of 15 Page ID #:1801




 1             2.12 Party: any party to this Action, including all of its officers, directors,
 2    employees, consultants, retained experts, and Outside Counsel of Record (and their
 3    support staffs).
 4             2.13 Producing Party: a Party or Non-Party that produces Disclosure or
 5    Discovery Material in this Action.
 6             2.14 Professional Vendors: persons or entities that provide litigation support
 7    services (e.g., photocopying, videotaping, translating, preparing exhibits or
 8    demonstrations, and organizing, storing, or retrieving data in any form or medium)
 9    and their employees and subcontractors.
10             2.15 Protected Material: any Disclosure or Discovery Material that is
11    designated         as   “CONFIDENTIAL”        or   “HIGHLY       CONFIDENTIAL          --
12    ATTORNEYS’ EYES ONLY.”
13             2.16 Receiving Party: a Party that receives Disclosure or Discovery Material
14    from a Producing Party.
15    3.       SCOPE
16             The protections conferred by this Order cover not only Protected Material (as
17    defined above), but also (1) any information copied or extracted from Protected
18    Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
19    and (3) any deposition testimony, conversations, or presentations by Parties or their
20    Counsel that might reveal Protected Material, other than during a court hearing or at
21    trial.
22             Any use of Protected Material during a court hearing or at trial shall be
23    governed by the orders of the presiding judge. This Order does not govern the use of
24    Protected Material during a court hearing or at trial.
25    4.       DURATION
26             Even after final disposition of this litigation, the confidentiality obligations
27    imposed by this Order shall remain in effect until a Designating Party agrees
28                                                -4-
      SMRH:4848-7176-3654.1
Case 2:18-cv-10755-AB-JC Document 55 Filed 08/19/20 Page 5 of 15 Page ID #:1802




 1    otherwise in writing or a court order otherwise directs. Final disposition shall be
 2    deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
 3    or without prejudice; and (2) final judgment herein after the completion and
 4    exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
 5    including the time limits for filing any motions or applications for extension of time
 6    pursuant to applicable law.
 7    5.       DESIGNATING PROTECTED MATERIAL
 8             5.1      Exercise of Restraint and Care in Designating Material for Protection.
 9    Each Party or Non-Party that designates information or items for protection under this
10    Order must take care to limit any such designation to specific material that qualifies
11    under the appropriate standards. The Designating Party must designate for protection
12    only those parts of material, documents, items, or oral or written communications that
13    qualify so that other portions of the material, documents, items, or communications
14    for which protection is not warranted are not swept unjustifiably within the ambit of
15    this Order.
16             Mass, indiscriminate, or routinized designations are prohibited. Designations
17    that are shown to be clearly unjustified or that have been made for an improper
18    purpose (e.g., to unnecessarily encumber the case development process or to impose
19    unnecessary expenses and burdens on other parties) may expose the Designating Party
20    to sanctions.
21             If it comes to a Designating Party’s attention that information or items that it
22    designated for protection do not qualify for protection, that Designating Party must
23    promptly notify all other Parties that it is withdrawing the inapplicable designation.
24             5.2      Manner and Timing of Designations. Except as otherwise provided in
25    this Order (see, e.g., second paragraph of Section 5.2(a) below), or as otherwise
26    stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
27    ///
28                                                 -5-
      SMRH:4848-7176-3654.1
Case 2:18-cv-10755-AB-JC Document 55 Filed 08/19/20 Page 6 of 15 Page ID #:1803




 1    under this Order must be clearly so designated before the material is disclosed or
 2    produced.
 3             Designation in conformity with this Order requires:
 4                 (a) for information in documentary form (e.g., paper or electronic
 5    documents, but excluding transcripts of depositions), that the Producing Party affix at
 6    a minimum, the legend “CONFIDENTIAL” “or “HIGHLY CONFIDENTIAL --
 7    ATTORNEYS’ EYES ONLY” to each page that contains protected material. If only
 8    a portion or portions of the material on a page qualifies for protection, the Producing
 9    Party also must clearly identify the protected portion(s) (e.g., by making appropriate
10    markings in the margins).
11             A Party or Non-Party that makes original documents available for inspection
12    need not designate them for protection until after the inspecting Party has indicated
13    which documents it would like copied and produced. During the inspection and before
14    the designation, all of the material made available for inspection shall be deemed
15    “CONFIDENTIAL,” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
16    ONLY” After the inspecting Party has identified the documents it wants copied and
17    produced, the Producing Party must determine which documents, or portions thereof,
18    qualify for protection under this Order. Then, before producing the specified
19    documents, the Producing Party must affix the “CONFIDENTIAL” “or “HIGHLY
20    CONFIDENTIAL -- ATTORNEYS’ EYES ONLY” legend to each page that contains
21    Protected Material. If only a portion or portions of the material on a page qualifies
22    for protection, the Producing Party also must clearly identify the protected portion(s)
23    (e.g., by making appropriate markings in the margins).
24                 (b) for testimony given in depositions that the Designating Party identifies
25    on the record, before the close of the deposition as protected testimony.
26                 (c) for information produced in some form other than documentary and for
27    any other tangible items, that the Producing Party affix in a prominent place on the
28                                                -6-
      SMRH:4848-7176-3654.1
Case 2:18-cv-10755-AB-JC Document 55 Filed 08/19/20 Page 7 of 15 Page ID #:1804




 1    exterior of the container or containers in which the information is stored the legend
 2    “CONFIDENTIAL” “or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
 3    ONLY.” If only a portion or portions of the information warrants protection, the
 4    Producing Party, to the extent practicable, shall identify the protected portion(s).
 5             5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
 6    failure to designate qualified information or items does not, standing alone, waive the
 7    Designating Party’s right to secure protection under this Order for such material.
 8    Upon timely correction of a designation, the Receiving Party must make reasonable
 9    efforts to assure that the material is treated in accordance with the provisions of this
10    Order.
11    6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
12             6.1      Timing of Challenges. Any Party or Non-Party may challenge a
13    designation of confidentiality at any time that is consistent with the Court’s
14    Scheduling Order.
15             6.2      Meet and Confer. The Challenging Party shall initiate the dispute
16    resolution process under Local Rule 37-1 et seq.
17             6.3      The burden of persuasion in any such challenge proceeding shall be on
18    the Designating Party. Frivolous challenges, and those made for an improper purpose
19    (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
20    expose the Challenging Party to sanctions. Unless the Designating Party has waived
21    or withdrawn the confidentiality designation, all parties shall continue to afford the
22    material in question the level of protection to which it is entitled under the Producing
23    Party’s designation until the Court rules on the challenge.
24    7.       ACCESS TO AND USE OF PROTECTED MATERIAL
25             7.1      Basic Principles. A Receiving Party may use Protected Material that is
26    disclosed or produced by another Party or by a Non-Party in connection with this
27    Action only for prosecuting, defending, or attempting to settle this Action. Such
28                                                 -7-
      SMRH:4848-7176-3654.1
Case 2:18-cv-10755-AB-JC Document 55 Filed 08/19/20 Page 8 of 15 Page ID #:1805




 1    Protected Material may be disclosed only to the categories of persons and under the
 2    conditions described in this Order. When the Action has been terminated, a Receiving
 3    Party must comply with the provisions of Section 13 below.
 4             Protected Material must be stored and maintained by a Receiving Party at a
 5    location and in a secure manner that ensures that access is limited to the persons
 6    authorized under this Order.
 7             7.2      Disclosure of “CONFIDENTIAL” Information or Items.                 Unless
 8    otherwise ordered by the court or permitted in writing by the Designating Party, a
 9    Receiving         Party    may     disclose   any       information   or   item   designated
10    “CONFIDENTIAL” only to:
11                   (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
12    as employees of said Outside Counsel of Record to whom it is reasonably necessary
13    to disclose the information for this Action;
14                   (b) the officers, directors, and employees (including House Counsel) of the
15    Receiving Party to whom disclosure is reasonably necessary for this Action;
16                   (c) Experts (as defined in this Order) of the Receiving Party to whom
17    disclosure is reasonably necessary for this Action and who have signed the
18    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
19                   (d) the court and its personnel;
20                   (e) private court reporters and their staff to whom disclosure is reasonably
21    necessary for this Action and who have signed the “Acknowledgement and
22    Agreement to be Bound” (Exhibit A);
23                   (f) professional jury or trial consultants, mock jurors, and Professional
24    Vendors to whom disclosure is reasonably necessary for this Action and who have
25    signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
26                   (g) the author or recipient of a document containing the information or a
27    custodian or other person who otherwise possessed or knew the information;
28                                                      -8-
      SMRH:4848-7176-3654.1
Case 2:18-cv-10755-AB-JC Document 55 Filed 08/19/20 Page 9 of 15 Page ID #:1806




 1                   (h) during their depositions, witnesses, and attorneys for witnesses, in the
 2    Action to whom disclosure is reasonably necessary provided: (1) the deposing party
 3    requests that the witness sign the “Acknowledgment and Agreement to Be Bound”
 4    (Exhibit A); and (2) they will not be permitted to keep any confidential information
 5    unless they sign the “Acknowledgment and Agreement to Be Bound” attached as
 6    Exhibit A, unless otherwise agreed by the Designating Party or ordered by the court.
 7    Pages of transcribed deposition testimony or exhibits to depositions that reveal
 8    Protected Material may be separately bound by the court reporter and may not be
 9    disclosed to anyone except as permitted under this Protective Order; and
10                   (i) any mediator or settlement officer, and their supporting personnel,
11    mutually agreed upon by any of the parties engaged in settlement discussions.
12             7.3      Disclosure of “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
13    ONLY” Information or Items. Unless otherwise ordered by the court or permitted in
14    writing by the Designating Party, a Receiving Party may disclose any information or
15    item designated “CONFIDENTIAL” only to:
16             (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
17    employees of said Outside Counsel of Record to whom it is reasonably necessary to
18    disclose the information for this Action, and Receiving Party’s House Counsel;
19             (b)     Experts (as defined in this Order) of the Receiving Party to whom
20    disclosure is reasonably necessary for this Action and who have signed the
21    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
22             (c) the court and its personnel;
23             (d) private court reporters and their staff to whom disclosure is reasonably
24    necessary for this Action and who have signed the “Acknowledgment and Agreement
25    to Be Bound” (Exhibit A);
26    ///
27    ///
28                                                  -9-
      SMRH:4848-7176-3654.1
Case 2:18-cv-10755-AB-JC Document 55 Filed 08/19/20 Page 10 of 15 Page ID #:1807




  1            (e)     professional jury or trial consultants, mock jurors, and Professional
  2   Vendors to whom disclosure is reasonably necessary for this Action and who have
  3   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  4            (f) the author or recipient of a document containing the information or a
  5   custodian or other person who otherwise possessed or knew the information; and
  6            (g) any mediator or settlement officer, and their supporting personnel, mutually
  7   agreed upon by any of the parties engaged in settlement discussions.
  8   8.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
  9   OTHER LITIGATION
 10            If a Party is served with a subpoena or a court order issued in other litigation
 11   that compels disclosure of any information or items designated in this Action as
 12   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
 13   ONLY,” that Party must:
 14                  (a) promptly notify in writing the Designating Party. Such notification shall
 15   include a copy of the subpoena or court order unless prohibited by law;
 16                  (b) promptly notify in writing the party who caused the subpoena or order
 17   to issue in the other litigation that some or all of the material covered by the subpoena
 18   or order is subject to this Protective Order. Such notification shall include a copy of
 19   this Protective Order; and
 20                  (c) cooperate with respect to all reasonable procedures sought to be pursued
 21   by the Designating Party whose Protected Material may be affected.
 22            If the Designating Party timely seeks a protective order, the Party served with
 23   the subpoena or court order shall not produce any information designated in this action
 24   as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
 25   ONLY” before a determination by the court from which the subpoena or order issued,
 26   unless the Party has obtained the Designating Party’s permission, or unless otherwise
 27   required by the law or court order. The Designating Party shall bear the burden and
 28                                                 -10-
      SMRH:4848-7176-3654.1
Case 2:18-cv-10755-AB-JC Document 55 Filed 08/19/20 Page 11 of 15 Page ID #:1808




  1   expense of seeking protection in that court of its confidential material and nothing in
  2   these provisions should be construed as authorizing or encouraging a Receiving Party
  3   in this Action to disobey a lawful directive from another court.
  4   9.       A     NON-PARTY’S         PROTECTED        MATERIAL       SOUGHT      TO    BE
  5   PRODUCED IN THIS LITIGATION
  6                (a) The terms of this Order are applicable to information produced by a Non-
  7   Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
  8   CONFIDENTIAL -- ATTORNEYS’ EYES ONLY.” Such information produced by
  9   Non-Parties in connection with this litigation is protected by the remedies and relief
 10   provided by this Order.          Nothing in these provisions should be construed as
 11   prohibiting a Non-Party from seeking additional protections.
 12                (b) In the event that a Party is required, by a valid discovery request, to
 13   produce a Non-Party’s confidential information in its possession, and the Party is
 14   subject to an agreement with the Non-Party not to produce the Non-Party’s
 15   confidential information, then the Party shall:
 16                     (1) promptly notify in writing the Requesting Party and the Non-Party
 17   that some or all of the information requested is subject to a confidentiality agreement
 18   with a Non-Party;
 19                     (2) promptly provide the Non-Party with a copy of the Protective Order
 20   in this Action, the relevant discovery request(s), and a reasonably specific description
 21   of the information requested; and
 22                     (3) make the information requested available for inspection by the Non-
 23   Party, if requested.
 24                (c) If a Non-Party represented by counsel fails to commence the process
 25   called for by Local Rules 45-1 and 37-1, et seq. within 14 days of receiving the notice
 26   and accompanying information or fails contemporaneously to notify the Receiving
 27   Party that it has done so, the Receiving Party may produce the Non-Party’s
 28                                                -11-
      SMRH:4848-7176-3654.1
Case 2:18-cv-10755-AB-JC Document 55 Filed 08/19/20 Page 12 of 15 Page ID #:1809




  1   confidential information responsive to the discovery request. If an unrepresented
  2   Non-Party fails to seek a protective order from this court within 14 days of receiving
  3   the notice and accompanying information, the Receiving Party may produce the Non-
  4   Party’s confidential information responsive to the discovery request. If the Non-Party
  5   timely seeks a protective order, the Receiving Party shall not produce any information
  6   in its possession or control that is subject to the confidentiality agreement with the
  7   Non-Party before a determination by the court unless otherwise required by the law
  8   or court order. Absent a court order to the contrary, the Non-Party shall bear the
  9   burden and expense of seeking protection in this court of its Protected Material.
 10   10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 11            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 12   Protected Material to any person or in any circumstance not authorized under this
 13   Protective Order, the Receiving Party must immediately (a) notify in writing the
 14   Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
 15   all unauthorized copies of the Protected Material, (c) inform the person or persons to
 16   whom unauthorized disclosures were made of all the terms of this Order, and (d)
 17   request such person or persons to execute the “Acknowledgment and Agreement to
 18   Be Bound” (Exhibit A).
 19   11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 20   PROTECTED MATERIAL
 21            When a Producing Party gives notice to Receiving Parties that certain
 22   inadvertently produced material is subject to a claim of privilege or other protection,
 23   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
 24   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
 25   may be established in an e-discovery order that provides for production without prior
 26   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
 27   parties reach an agreement on the effect of disclosure of a communication or
 28                                              -12-
      SMRH:4848-7176-3654.1
Case 2:18-cv-10755-AB-JC Document 55 Filed 08/19/20 Page 13 of 15 Page ID #:1810




  1   information covered by the attorney-client privilege or work product protection, the
  2   parties may incorporate their agreement into this Protective Order.
  3   12.      MISCELLANEOUS
  4            12.1 Right to Further Relief. Nothing in this Order abridges the right of any
  5   person to seek its modification by the Court in the future.
  6            12.2 Right to Assert Other Objections. No Party waives any right it otherwise
  7   would have to object to disclosing or producing any information or item on any
  8   ground not addressed in this Protective Order. Similarly, no Party waives any right
  9   to object on any ground to use in evidence of any of the material covered by this
 10   Protective Order.
 11            12.3 Filing Protected Material. A Party that seeks to file under seal any
 12   Protected Material must comply with Civil Local Rule 79-5 and with any pertinent
 13   orders of the assigned District Judge and Magistrate Judge. Protected Material may
 14   only be filed under seal pursuant to a court order authorizing the sealing of the specific
 15   Protected Material at issue. If a Party’s request to file Protected Material under seal
 16   is denied by the court, then the Receiving Party may file the information in the public
 17   record unless otherwise instructed by the court.
 18   13.      FINAL DISPOSITION
 19            After the final disposition of this Action, as defined in Section 4, within 60 days
 20   of a written request by the Designating Party, each Receiving Party must return all
 21   Protected Material to the Producing Party or destroy such material. As used in this
 22   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
 23   summaries, and any other format reproducing or capturing any of the Protected
 24   Material. Whether the Protected Material is returned or destroyed, the Receiving
 25   Party must submit a written certification to the Producing Party (and, if not the same
 26   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
 27   (by category, where appropriate) all the Protected Material that was returned or
 28                                                -13-
      SMRH:4848-7176-3654.1
Case 2:18-cv-10755-AB-JC Document 55 Filed 08/19/20 Page 14 of 15 Page ID #:1811




  1   destroyed and (2) affirms that the Receiving Party has not retained any copies,
  2   abstracts, compilations, summaries or any other format reproducing or capturing any
  3   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
  4   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
  5   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
  6   reports, attorney work product, and consultant and expert work product, even if such
  7   materials contain Protected Material. Any such archival copies that contain or
  8   constitute Protected Material remain subject to this Protective Order as set forth in
  9   Section 4.
 10   14.      Any violation of this Order may be punished by any and all appropriate
 11   measures including, without limitation, contempt proceedings and/or monetary
 12   sanctions.
 13

 14   IT IS SO ORDERED.
 15

 16   DATED: August 19, 2020
 17

 18                                             __________/s/_______________
                                                Honorable Jacqueline Chooljian
 19                                             United States Magistrate Judge
 20

 21

 22

 23

 24

 25

 26
 27

 28                                            -14-
      SMRH:4848-7176-3654.1
Case 2:18-cv-10755-AB-JC Document 55 Filed 08/19/20 Page 15 of 15 Page ID #:1812




  1                                          EXHIBIT A
  2                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
  3   I, _____________________________ [print or type full name], of ______________
  4   _________________ [print or type full address], declare under penalty of perjury
  5   that I have read in its entirety and understand the Protective Order that was issued
  6   by the United States District Court for the Central District of California on
  7   August 19, 2020 in the case of Jose L. Luna v. New Hampshire Ball Bearings, Inc.,
  8   United States District Court, Central District of California, Case Number 2:18-cv-
  9   10755-AB-JC. I agree to comply with and to be bound by all the terms of this
 10   Protective Order and I understand and acknowledge that failure to so comply could
 11   expose me to sanctions and punishment in the nature of contempt. I solemnly
 12   promise that I will not disclose in any manner any information or item that is subject
 13   to this Protective Order to any person or entity except in strict compliance with the
 14   provisions of this Order.
 15            I further agree to submit to the jurisdiction of the United States District Court
 16   for the Central District of California for the purpose of enforcing the terms of this
 17   Protective Order, even if such enforcement proceedings occur after termination of this
 18   action. I hereby appoint __________________________ [print or type full name] of
 19   _______________________________________ [print or type full address and
 20   telephone number] as my California agent for service of process in connection with
 21   this action or any proceedings related to enforcement of this Protective Order.
 22   Date: ______________________________________
 23   City and State where sworn and signed: _________________________________
 24

 25   Printed name: _______________________________
 26
 27   Signature: __________________________________
 28                                               -15-
      SMRH:4848-7176-3654.1
